Citation Nr: 0534866	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  97-07 227	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the residuals of 
surgical fusion of fractured cervical vertebrae, including 
headaches, currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim for a disability rating in excess of 20 percent for 
residuals of surgical fusion of fractured cervical vertebrae, 
including headaches.  

By a November 1998 action, the Board remanded this case for 
development of the evidence.  The Board again remanded for 
additional development in June 2000.  By a July 2002 rating 
decision, the RO increased the disability rating for this 
disability from 20 percent to 30 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002) (limitation of cervical 
motion).  Thereafter, the Board remanded again in November 
2003 for additional development.  The requested actions 
included neurological and orthopedic examinations of the 
service-connected disability.  


FINDINGS OF FACT

1.  Entitlement to a rating above 30 percent for residuals of 
surgical fusion of fractured cervical vertebrae, including 
headaches, cannot be established without a current VA 
examination.

2.  Good cause for the veteran's failure to report for 
November 2004 VA examinations has not been shown.


CONCLUSION OF LAW

An increased rating for residuals of surgical fusion of 
fractured cervical vertebrae, including headaches, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.655, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a (2003); 
38 C.F.R. § 4.71a, 4.124a (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's cervical spine disability has been rated 
utilizing Diagnostic Code 5290, limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a (2002).  The veteran has 
been awarded the highest possible evaluation under Diagnostic 
Code 5290, which is 30 percent, for severe limitation of 
motion.  Id.  

The regulations pertaining to evaluation of disabilities of 
the spine have been amended twice during the pendency of the 
veteran's appeal.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454-
51456 (Aug. 27, 2003) (effective September 26, 2003).

These two changes are significant in the instant case because 
a higher award (greater than 30 percent) is only possible 
under either the criteria effective from September 23, 2002, 
which involved changes to the rating of intervertebral disc 
syndrome (IVDS), or under the newest criteria, effective from 
September 26, 2003.  (The newest criteria provide for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine, unless 
the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).)  

Because the rating criteria for evaluating disabilities of 
the spine were amended twice during the pendency of this 
claim, and because the RO indicated in a June 2003 
supplemental statement of the case (SSOC) that the criteria 
for rating IVDS were potentially applicable to this veteran's 
case, the Board remanded in November 2003 for another 
examination to evaluate his symptomatology in terms pertinent 
to the rating criteria that were in effect when he filed his 
claim, as well as the rating criteria as twice amended.  This 
was required because the available evidence did not show 
symptomatology that warranted an increased rating.  Even 
reports from the veteran's private chiropractor showed 
combined ranges of motion of the cervical spine of greater 
than 200 degrees and flexion greater than 30 degrees.  
38 C.F.R. § 4.71a (2005).  Additionally, no examiner had 
provided findings regarding pain, weakness, etc., in terms 
that could be used to apply the rating criteria, old or new.  
Likewise, no neurologic findings had been made to show that 
headaches warranted a compensable rating under 38 C.F.R. 
§ 4.124a, or that orthopedic and neurologic manifestations of 
the service-connected disability caused disability that, when 
rated separately, warranted a higher rating.  38 C.F.R. 
§ 4.71a (2003).  In other words, all the clinical findings 
and medical opinions sought when the Board remanded the case 
in 2003 were necessary in order to establish the benefit 
sought-a rating greater than 30 percent.  For that reason, 
and because the record was devoid of any information on which 
a higher rating could be established, additional examinations 
were requested.  

The record shows that examinations were scheduled for 
November 29, 2004, and tracking information of record shows 
that the notification of the pending examination was 
delivered to the veteran on November 17, 2004.  The Board 
notes that the veteran failed to report for an examination 
scheduled on November 29, 2004.  VA regulations provide that, 
when the examination was required to establish the benefit 
sought, and a claimant, without good cause, fails to report 
for the scheduled examination given in conjunction with a 
claim for an increased compensation claim, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2005).  The veteran has 
advanced no reason for failing to report for his scheduled 
examination.  

Because the veteran's failure to report for the examination-
which was necessary to provide medial evidence warranting an 
increased rating-is without explanation, it may be said that 
the veteran's absence from the scheduled examination was 
without good cause.  Additionally, it should be noted that no 
evidence has been presented to rebut the presumption that the 
veteran was properly informed of the date and time of the 
examination.  See Mason v. Brown, 8 Vet. App. 44, 53-55 
(1995).  In fact, as noted, there is of record tracking 
information that shows that notification of the scheduled 
examination was in fact delivered to the veteran 12 days 
before the scheduled examination.  Further, the veteran's 
representative conceded in an August 2005 statement that the 
veteran had failed to report as scheduled, and offered no 
good-cause justification for failing to report.  His claim 
for an increase must consequently be denied.  38 C.F.R. 
§ 3.655.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2001, and in follow-up notifications dated in May 2003, March 
and November 2004, and January 2005.  (Although the notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected disability, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and seven SSOCs 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.   The veteran 
was apprised of the two changes in the criteria for 
evaluating disabilities of the spine.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the severity of his 
disability.  In an August 2003 report of contact between the 
RO and the veteran, he informed the RO that he had no 
additional evidence to submit.  VA has no duty to inform or 
assist that was unmet.  (The provisions of 38 C.F.R. § 3.655 
mandate that the claim be denied for the reasons stated 
above.)


ORDER

Entitlement to an increased rating for the residuals of 
surgical fusion of fractured cervical vertebrae, including 
headaches, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


